Citation Nr: 0433127	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  93-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability including schizophrenia.

2.  Entitlement to service connection for a disability of the 
spine.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from January to August 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran relocated and the case 
was transferred to the RO in St. Petersburg, Florida.  

This case was remanded in March 1996 and in July 2003.  

The issue of service connection for a disability of the spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or within one year of 
service discharge.

2.  A psychosis was not manifested to a degree of 10 percent 
within one year of separation from the veteran's first period 
of active military service.

3.  The currently diagnosed psychiatric disabilities are not 
related to active duty.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred as a 
result of active military service.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
schizophrenia as the onset occurred during service.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (Pelegrini II), 
the United States Court of Appeals for Veteran Claims' 
(Court) held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In August 1991, the RO denied in pertinent part, service 
connection for a psychiatric disability.  A VCAA-compliant 
letter was not sent to the appellant until January 2004 
regarding his claim for service connection for a psychiatric 
disability.  This letter provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to the June 2004 
supplemental statement of the case, in which the claim was, 
in effect, re-adjudicated without "taint" from earlier 
decision.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the claim.  Further, the RO asked 
him to submit any evidence in his possession that pertains to 
the claim.  The RO has obtained expert medical opinion and 
contacted all of the medical agencies listed by the 
appellant.  Further, the veteran was offered a chance to 
present testimony at a personal hearing, but declined.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the prior March 1996 remand and in the VCAA-compliant 
letter, the VA requested that the veteran submit all 
treatment records.  In April and June 1999, the veteran 
listed private treatment at various medical agencies.  The 
veteran submitted Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), for the Crossroads 
Unit of the Cravens Regional Medical Center.  He also 
reported that he would request the remaining records.  
However, he did not submit additional records.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Also, the VA has attempted to 
obtain records from most of the listed agencies.  
Furthermore, most of the reported clinical documents are 
included in records obtained from the Social Security 
Administration (SSA) records.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The report of the January 1971 examination that was conducted 
prior to entrance into military service did not show evidence 
of a psychiatric disorder.  

On June 18, 1971, the veteran was referred for psychiatric 
evaluation after striking a petty officer.  It was noted that 
the veteran was found to be neither neurotic nor psychotic.  
The diagnosis was adolescent situational reaction.  The same 
day he was referred for psychological evaluation.  The 
psychologist noted the veteran's past history of 
characterological pathologies including temper tantrums, 
aggressive behavior, school problems, problems with 
authority, and theft.  The veteran felt that he would have to 
change his behavior but the Navy was not the place to 
accomplish the change.  The examiner agreed.  The 
psychologist commented that the veteran's disorder would be 
best classified as aggressive personality.  

On July 13, 1971, the service physician reportedly had a long 
discussion with the veteran.  The veteran was described as 
hostile to the U. S. Navy and the world in general.  He 
reported a history of fighting.  He also alleged that he 
killed someone in the past.  The examiner recommended 
immediate court martial or discharge.  On July 19, 1971, it 
was noted that the veteran was involved in a fight.  He 
reported that he was hit over the head with a beer bottle.   
He sustained a cut on the back of the neck and small cuts on 
the right ear.  

The veteran was discharged from service in August 1971.  

The post service medical records include records from the 
Long Beach, California, VA facility that date between May 
1980 and July 1985.  These records show treatment for various 
disabilities including alcohol treatment in June and July 
1985.  

The claims file contains records from the Social Security 
Administration (SSA), which show that medical care was 
provided at various medical facilities between 1985 and 1992.  
The pertinent records include reports from the Naval Hospital 
at Cherry Point, North Carolina, Los Angeles County 
Department of Mental Health Services, the Child and Family 
Clinic, Craven Regional Medical Center, Dr. S. Willingham, 
and Dorothea Dix Hospital.

The SSA records contain employment records from the Security 
Department of the Fire Division at the Marine Corps Air 
Station in Cherry Point, North Carolina.  These records are 
dated between 1985 and 1990.  The pertinent records that 
pertain to his psychiatric condition include the 
pre-employment examination that was conducted in October 
1985.  In reporting his medical history, the veteran denied 
any nervous trouble.  The records also show that in May 1989, 
the veteran was admitted back to normal duty as a fireman 
after undergoing a detoxification program for alcohol abuse 
at Peninsula Hospital Chemical Dependency Program.

Medicals records from Dr. S. Willingham show that between May 
15 and May 31, 1990, the veteran was hospitalized at the 
Craven Regional Medical Center-Crossroad Unit with complaints 
of hearing voices, agitation, and losing control.  The 
initial diagnoses included atypical psychosis, alcohol abuse, 
and malingering.  It was noted that the diagnosis and status 
was questionable.  It was also reported that the veteran had 
legal action pending for shoplifting.  The final diagnoses 
included possible bipolar effective disorder depressive 
episode with psychotic features, and mixed substance abuse.   

A psychological evaluation was conducted on May 20, 1990, at 
the Craven Regional Medical Center-Crossroads Unit.  A 
clinical psychologist from the Child and Family Clinic, Dr. 
Strag, conducted the evaluation.  The veteran reported a 
12-year history of auditory hallucinations.  Diagnostic 
studies were performed, including the Rorschach test.  The 
diagnosis was Borderline Personality Disorder with Hypomanic 
Features.  

The veteran was hospitalized from July 12, to July 19, 1990 
at the Dorothea Dix Hospital.  He was admitted to the 
hospital for pre-trial evaluation after an arrest for 
shoplifting.  The veteran was noted to have auditory 
hallucinations and delusions concerning people wanting to 
hurt him.  He reported that he had taken anti-psychotic 
medication in the past.  The original diagnoses included rule 
out major depression with psychotic features, rule out 
dysthymic disorder with psychotic features, and rule out 
schizoaffective disorder.  The final diagnosis was 
schizoaffective disorder.  

Emergency room medical records from Craven Regional Medical 
Center dated in July 29, 1990, shows that the veteran cut his 
finger, but he also stated that he heard voices.  The 
diagnoses included schizophrenia.    

Dr. R. Miller conducted a North Carolina disability 
determination evaluation in September 1990.  The veteran 
reported having auditory hallucinations.  There was no 
evidence of delusions.  The veteran reported that he had lost 
his job in June 1990.  The examiner commented that the 
veteran was hard to evaluate due to exaggerations.  The 
diagnosis was psychotic disorder not otherwise specified.  

A VA examination was conducted in February 1991.  The 
diagnosis was schizophrenia, chronic paranoid type. 

VA outpatient records dated between 1991 and 1993 from the 
Sepulveda, California, VA facility show that the veteran 
received medical care on occasions.  An undated clinical note 
shows that he was given Haldol during treatment for elevated 
blood pressure.  An April 1993 social worker's notes show 
that the veteran was upset due to his VA claim.  

Medical records from Dr. Keshava show that the veteran 
continued to receive psychiatric treatment from October 1990 
to April 1995 through the Los Angeles County Department of 
Mental Health.  

In a statement dated in February 1997, Dr. Saleh of the 
Center for Psychiatry, Inc. indicated that the veteran had 
been receiving follow up psychiatric care since February 1996 
for chronic paranoid schizophrenia.  He noted that the 
veteran was totally disabled.  

Dr. Saleh, in a May 1999 statement reported that the veteran 
was continuing to receive medical care.  He indicated that he 
reviewed the documents provided by the VA.  The physician 
concluded:

It is our opinion with a reasonable 
degree of medical certainty that [the 
veteran] was suffering from a severe form 
of Schizophrenia at the time of his 
active duty and also at the time of 
discharge from the military.  There is 
substantial likelihood that his admission 
to the hospital and his abnormal 
behaviors were a direct result of a 
Paranoid Schizophrenic Disorder.  We 
believe that his so-called "adolescent 
situational reaction" was only a 
manifestation of the more severe 
psychotic disorder that has marred his 
life for all these years.  

In light of the veteran's medical history, a VA examination 
was conducted in August 2000.  The veteran reported his 
medical history and symptoms.  Subsequent to examination, the 
diagnosis was schizophrenia, chronic paranoid type and 
personality disorder, not otherwise specified with cluster B 
traits.  The VA examiner concluded:

The records were reviewed and the 
patient's reason for discharge from the 
military service in 1971 was secondary to 
conduct in which he was involved in 
several fights.  However, in reviewing 
these records from 1971, there is no 
evidence that the patient was psychotic 
at anytime and it did make a reference to 
previous problems with his conduct.

Therefore, it is this examiner's opinion 
that the patient does suffer from 
personality disorder with cluster B 
TRAITS, which caused his problems in the 
military.  There is no evidence in his 
medical records (military) that the 
patient had any form of psychosis at the 
time of his military service and 
therefore, it is this examiner's opinion 
within reasonable medical certainty that 
the patient's condition of schizophrenia 
chronic paranoid type is not related to 
his military service.  

The Board remanded the case in July 2003 and requested VA 
psychiatric examination and interview.  The VA psychiatrist 
was asked to review the opinions of the private and VA 
physicians.  The Board requested that the doctor express an 
opinion as to whether it is as likely as not that any 
diagnosed psychiatric disorder is related to service.  

A VA examination was conducted in March 2004.  The veteran 
reported his medical history.  A psychologist, reviewed the 
claims file and elicited a medical history from the veteran.  
The veteran also reported his symptoms.  The veteran was 
noted to exhibit unusual behavior by being loud in tone and 
restless.  The examiner commented:

The [examination request] form requests 
the examiner [to] review the past two 
opinions rendered.  First of all, getting 
an opinion rendered by a treating 
provider is not valid because of the bias 
associated with providing mental health 
care towards an individual, who is as 
disturbed as the veteran is.  If the 
veteran asks the treating provider to 
provide a particular statement that his 
problem started in the military and the 
treatment provider complied, this should 
be taken into consideration in terms of 
validity.  Regarding [the VA examiner's] 
exam, he diagnosed him as having 
schizophrenia, personality disorder NOS, 
with cluster B features, as well as some 
depression.  It is the examiner's opinion 
that this is the accurate description of 
this individual, as this examiner came to 
the same conclusion, that is that this 
individual had characterological conduct 
problems prior to the military and there 
was no reference during service that he 
was actually psychotic or depressed.  
Therefore, his present psychiatric 
difficulties were not caused by his eight 
months stint in service.  As mentioned 
previously, his aggressive behavior and 
difficulty coping without using physical 
violence is not a precursor for 
schizophrenia.  Therefore, it is this 
examiner's opinion that that it is not at 
least as likely as not that his current 
diagnosed psychiatric disorder is in any 
way related to the veteran's active 
service and in particular not related to 
his aggressive personality diagnosis and 
an adolescent situational reaction.  

The diagnosis was schizophrenia, paranoid type, depressive 
disorder, not otherwise specified, antisocial personality 
disorder, and chronic mental illness.  

Criteria and analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Furthermore, where a veteran served for ninety (90) days or 
more during a period of war and develops a psychosis to a 
degree of 10 percent within one year from date of separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 and 
3.309.  If a condition noted during service is not shown to 
be chronic, continuity of symptoms sufficient to establish 
the chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disability are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

The Board points out that that substance abuse is deemed by 
statute to be the result of willful misconduct and cannot 
itself be service connected.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994); 38 U.S.C.A. § 105(a), 1110. 

Furthermore, personality disorders are not diseases or 
injuries that are ratable by VA, and disabilities resulting 
from them may not be service connected except under 38 C.F.R. 
§ 3.310(a), which provides for service connection where the 
disability at issue is "proximately due to" or "the result 
of' an already service-connected disease or injury.  
Additionally, 38 C.F.R. §  4.127 provides that a "disability 
resulting from a mental disorder that is superimposed upon . 
. . a personality disorder may be service connected."  
However, there is nothing in the record suggesting that 
either one of these exceptions exists in this case.  

In regard to schizophrenia, the objective evidence of record 
does not show a definitive diagnosis of schizophrenia during 
service or within a year thereafter.  The service medical 
records do not contain a definitive diagnosis of 
schizophrenia even though the veteran underwent clinical 
evaluations during service.  In fact, a diagnosis of 
schizophrenia is not reported until 1990 almost 20 years 
after service discharge.  While a private physician indicated 
that the veteran's inservice manifestations were evidence of 
the onset of schizophrenia, the objective evidence of record 
does not necessarily support this.  As noted by the VA 
examiners, the veteran's inservice manifestations failed to 
support a diagnosis of schizophrenia.  The contemporaneous 
clinical notes of the medical professionals who conducted the 
inservice evaluations support this supposition.  The 
inservice examiners clearly stated that the veteran was not 
psychotic at that time.  Still further, one VA examiner 
pointed out that the aggressive behavior exhibited during 
service is not considered a precursor to schizophrenia.  
Besides evidence of aggressive behavior there were no other 
clinical manifestations reported during service.  
Additionally, as noted, there is no reference to a psychosis 
until 1990, which would tend to support both VA examiners' 
conclusions.  

After a review of the claims folder, the Board finds the 
statements of the VA examiners more persuasive in light of 
the overall record.  The Board places greater weight on the 
opinion of the VA examiners, due to the thorough review of 
the appellant's medical history, examination of the veteran, 
the discussion of the veteran's symptoms, and the physicians' 
expertise.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993); 
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  Moreover, 
the March 2004 examiner reviewed the pertinent medical 
evidence and also thoroughly considered Dr. Saleh's theory 
and rejected this possibility with reasonable medical 
principles and supported his conclusions with the record.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
schizophrenia.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

At his pre-employment examination conducted in October 1985 
at the Naval Hospital at Cherry Point, North Carolina, the 
veteran reported a history of low back pain since a 1979 
automobile accident.  The report indicates that he received 
treatment at the Craven Community Hospital in North Carolina.  
While the RO has attempted to obtain records from the Craven 
Regional Medical Center, the requests were limited to the 
year 1990.  Further, it is not clear if the similarly named 
hospital(s) are the same.  As the VA has received notice of 
the existence of these records, an attempt should be made to 
obtain the medical documents associated with that treatment.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action: 

1.  Ask the veteran to complete a release 
form authorizing VA to request his 1979 
treatment records for an automobile 
accident from the Craven Community 
Hospital in North Carolina (or currently 
named Craven Regional Medical Center).  
These medical records should then be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



